DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A in the response filed 04/01/2022 is acknowledged.  However, in light of the amendments to the claims, all the claims will be examined together.
Claim Objections
Claim 50 is objected to because of the following informalities:  in line 1, "claim 50" should be "claim 49".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. claim 42 requires that “the first coating comprises architectural elements having an aspect ratio of greater than 5:1.”  However, support in the specification for the first coating having such architectural elements could not be found.  However, support could be found for “the textured first coating” having such architectural elements.  For purposes of examination, it will be assumed as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 27, and 40-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 2014/0072720) in view of Kan (US 2013/0286485). 	Regarding claim 1, Watkins et al. teach “a method comprising:  	disposing upon a first substrate, a first coating (paragraph 65, Figure 1C);  	texturing the first coating with a stamp (paragraph 65, Figure 1C);  	treating the textured first coating to form a master mold (paragraph 65, Figure 1C); where the master mold contains a mirror image of the texture contained in the first coating (see figure 1C).” 	Watkins et al. fail to teach “transferring the texture from the master mold to a second substrate.”  However, Kan teaches a similar method of making molds (abstract) and teaches using a patterned surface made by the similar method as a secondary mold to transfer the pattern/texture to another substrate (paragraph 235).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the structure produced by the method of Watkins et al. as a secondary mold to transfer the pattern/texture to another substrate. 	Regarding claim 27, Watkins et al. further teach “comprising the steps:  	applying a nanoparticle coating to a surface of a substrate to obtain a coated substrate having a nanoparticle layer (paragraphs 65 and 116);  	contacting the nanoparticle layer on the coated substrate with a textured solvent-permeable stamp so as to imprint a texture onto the nanoparticle layer (paragraphs 65, 103, and 116); 
 	transferring solvent away from the nanoparticle layer (this implicitly occurs when using the PDMS stamp and using solvent assisted UV-NIL method); and  	removing the textured solvent-permeable stamp from the nanoparticle layer to obtain a mold (paragraphs 65 and 116),  	wherein the nanoparticle coating comprises nanoparticles or nanoparticle precursors, or a combination thereof, dispersed in a solvent (paragraphs 65 and 116).” 	Regarding claims 40, 52, and 53, Watkins et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the second substrate comprises a second coating disposed thereon.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to use molds to transfer the texture/pattern of the mold into substrates with a    polymer coating (such as silicone, silicone resin, or polyvinyl alcohol) on top.  Therefore, since Kan teaches using the structure as a secondary mold, Examiner asserts that, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the structure of Watkins et al. as a mold to transfer the pattern/texture of the mold to a second substrate with a second coating of a polymer thereon.  Further regarding claim 53, silicone and silicone resin are crosslinkable by thermal energy or radiation.   	Regarding claim 41, Watkins et al. further teach “wherein the first coating comprises 10 to 50 wt% of a sol-gel and comprises a metal oxide precursor sol (paragraphs 48, 49, and 80).” 	Regarding claim 42, Watkins et al. further teach “wherein the first coating comprises architectural elements having an aspect ratio of greater than 5:1 (paragraphs 56 and 57).” 	Regarding claim 43, Watkins et al. further teach “wherein the first coating comprises nanoparticles having an average particle size of less than 100 nanometers (abstract, paragraph 7).” 	Regarding claim 44, Watkins et al. further teach “wherein the nanoparticles comprise titania, silica, zirconia, ceria, indium titanium oxide, tin oxide, indium oxide, antimony oxide, or a combination thereof (paragraph 82).” 	Regarding claim 45, Watkins et al. further teach “wherein the metal oxide precursor is titanium isopropoxide, titanium butoxide, tetraethoxysilane, tetramethoxysilane, vinyltrialoxysilanes, vinyltrimethoxysilane, aluminum sec-butoxide, zirconium isopropoxide, cerium isopropoxide, acetylacetonate titanate chelate, triethanolamine titanate chelate, lactic acid titanate chelate, zirconate chelates, zirconium propionate, or a combination thereof (paragraph 80).” 	Regarding claim 46, Watkins et al. further teach “comprising treating the textured first coating with electromagnetic radiation; wherein the electromagnetic radiation comprises at least one of heat at 200 to 2000°C, microwave radiation, near infrared radiation, ultraviolet radiation, and an electron beam (paragraph 45).”  	Regarding claim 47, Watkins et al. further teach “wherein the stamp is operative to extract a portion of solvent from the first coating and wherein the stamp comprises polydimethylsiloxane (paragraph 103).” 	Regarding claim 48, Watkins et al. further teach “wherein the stamp is an elastomeric stamp that is operative to extract a portion of solvent from the first coating and comprises a polysiloxane, a polybutadiene, a polyisoprene, a styrene-butadiene rubber, a poly(styrene)-block-poly(butadiene), a poly(acrylonitrile)-block-poly(styrene)-block-poly(butadiene) (ABS), a polychloroprene, an epichlorohydrin rubber, a polyacrylic rubber, a fluorosilicone elastomer, a fluoroelastomer, a perfluoroelastomer, a polyether block amides (PEBA), a chlorosulfonated polyethylene, an ethylene propylene diene rubber (EPR), an ethylene-vinyl acetate elastomer, or a combination thereof (paragraph 103).” 	Regarding claim 49, Watkins et al. further teach “wherein the substrate comprises a metal, a polymer or a ceramic (paragraph 85).” 	Regarding claim 50, Watkins et al. further teach “wherein the metal comprises steel, brass, bronze, nickel, iron, aluminum, titanium, copper, cobalt, or a combination thereof, the polymer comprises polyolefins, polysiloxanes, polyfluoroethylenes, polyacrylates, polystyrenes, polyimides, polyesters, or a combination thereof; and the ceramic comprises silica, alumina, titania, quartz, zirconia, ceria, or a combination thereof (paragraph 85).” 	Regarding claim 51, Watkins et al. further teach “wherein the substrate is flexible (paragraph 85).” 	Regarding claim 54, Watkins et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the stamp is a bilayer composite polydimethylsiloxane stamp,” but does teach that the stamp is made from PDMS (paragraph 103).  However, Examiner takes Official Notice that, at the time of the invention, it was known to make PDMS stamps with two layers, a softer, more pliable backing layer, and harder feature layer, in order to allow for more conformal contact of the feature layer.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a bilayer stamp in order to have a stamp with more conformal contact of the feature layer. 	Regarding claim 55, Watkins et al. further teach “wherein the stamp is operative to extract a portion of solvent from the first coating and the solvent is NMP, ethanol, methanol or 1,2-propane diol, or a mixture thereof (paragraph 116).” 	Regarding claim 56, Watkins et al. further teach “wherein the nanoparticle coating comprises an indium tin oxide nanoparticle precursor or TiO2 nanoparticles precursor (paragraphs 80 and 82).”  Examiner notes that since paragraph 80 teaches using a metal oxide precursor which is similar to the nanoparticle, and paragraph 82 teaches using TiO2, one having ordinary skill in the art would naturally use TiO2 nanoparticle precursors. 	Regarding claim 57, Watkins et al. further teach “wherein the nanoparticle coating further comprises a polymer or polymer precursor (paragraph 53).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853